816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terrence A. LEWIS, Defendant-Appellant.
No. 86-7403.
United States Court of Appeals, Fourth Circuit.
Submitted March 3, 1987.Decided April 10, 1987.

Before HALL, PHILLIPS and CHAPMAN, Circuit Judges.
Terrence A. Lewis, appellant pro se.
Breckinridge Long Willcox, Office of the United States Attorney, for appellee.
PER CURIAM:


1
In United States v. Lewis, No. 84-5311 (4th Cir., April 25, 1986) (unpublished), we upheld the conviction of Terrence Lewis for (1) kidnapping;  (2) transmitting in interstate commerce a demand for ransom or reward for the kidnapping victim's release;  and (3) aiding and abetting.  Lewis then requested "the Minutes and Notes Transcribed of the Jury Charge and Instructions to the Jury."    Lewis's stated purpose of the request was "for 'ancillary' matters as provided for in Title 18, U.S.C.  (Criminal Justice Act)."    The district court denied the request, and we affirm.


2
In United States v. MacCollom, 426 U.S. 317 (1976), the Supreme Court addressed the question of furnishing free transcripts under 28 U.S.C. Sec. 753(f) to indigent prisoners asserting claims pursuant to 28 U.S.C. Sec. 2255.  The Court noted that the statute presupposes the filing of a Sec. 2255 motion.  Id. at 321.  As Lewis has filed no such motion, the denial of the requested portions of the transcript was not error.


3
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.